Citation Nr: 0422186	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  02-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES


1.  Entitlement to service connection for cirrhosis of the 
liver as secondary to hepatitis C infection.  

2.  Entitlement to an increased rating for service-connected 
left knee chondromalacia patella, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States









WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peacetime service from July 1980 to 
September 1981.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board) on appeal from a 
June 2002 decision of the VA Regional Office (RO) located in 
Lincoln, Nebraska.  

The RO denied a claim of service connection for cirrhosis of 
the liver, to include hepatitis C infection.  At that time, 
the RO also assigned an increased 20 percent rating for 
service-connected left knee chondromalacia patella, formerly 
evaluated as 10 percent disabling.  

The veteran's sworn testimony was obtained at a hearing 
conducted by the undersigned Veterans Law Judge sitting at 
the RO in March 2003 (Travel Board hearing).  A transcript of 
this hearing is on file.  

In August 2003 the Board remanded the claims to the RO for 
further development and adjudicative action.  

In April 2004 the RO most recently affirmed the 
determinations previously entered.

The issue of entitlement to an increased rating for left knee 
chondromalacia patella is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D. C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim of service connection on appeal, 
obtained all relevant and available evidence identified by 
him, and provided VA medical examinations in order to assist 
him in substantiating his claim of service connection on 
appeal.  

2  Cirrhosis of the liver and hepatitis C were not shown in 
service or for many years thereafter, nor was cirrhosis of 
the liver shown disabling to a compensable degree during the 
first post service year.

3.  The veteran's cirrhosis of the liver and hepatitis C are 
not medically shown earlier than in 1999, and the veteran's 
hepatitis C infection is shown to be related to a post-
service history of illicit intravenous (IV) drug abuse.  

4.  The probative and competent medical evidence establishes 
that the veteran's post service cirrhosis of the liver is 
secondary to his post-service IV drug abuse and related 
hepatitis C, and not his prior military service.  


CONCLUSION OF LAW

Neither cirrhosis of the liver, nor hepatitis C, was incurred 
in or aggravated by active service, and cirrhosis of the 
liver may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claim on appeal does 
not prejudice the veteran in the disposition of this claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App.  June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim for increase in 
July 2001 and his claim of service connection in November 
2001.  The RO issued notice to the veteran of VCAA regarding 
the claim for increase in a letter dated in November 2001, 
and VCAA notice particular to service connection was issued 
in December 2001.  An additional duty to assist letter was 
issued to the veteran in February 2002.  All three of these 
notices were issued to the veteran prior to the unfavorable 
adjudication of both the service connection claim and the 
claim for increase in June 2002.  As such, the timing of the 
VCAA notice comports with the CAVC's holding in Pelegrini, 
supra, in all aspects of the two claims on appeal.  

The substance of the VCAA notices is satisfactory as well.  
Specifically, November and December 2001 and the February 
2002 VCAA letters advised the veteran of his need to identify 
or submit evidence, not only of a current diagnosis of 
cirrhosis of the liver, status hepatitis C infection, but 
medical nexus evidence showing that his cirrhosis of the 
liver is due to service, or hepatitis C infection in service.  
Additionally, the veteran was advised to submit or identify 
evidence, including medical evidence, that his service-
connected left knee disorder is more disabling than 
previously shown.  These notices also informed the veteran 
that VA would attempt to obtain any evidence that he 
identifies.  

The veteran replied by identifying VA and private medical 
records as well, all of which are currently of record, 
including records used by the Social Security Administration 
(SSA).  The veteran was also provided a Travel Board hearing 
in March 2003, and a special VA medical opinion was obtained 
in February 2004 to revolve the medical issues raised by the 
veteran at his Travel Board hearing.  The VCAA notices, the 
August 2002 statement of the case (SOC) and the April 2004 
supplemental statement of the case (SSOC) also requested that 
the veteran provide VA any information he may have pertinent 
to his claims on appeal.  The VCAA notices also provided the 
veteran with a toll-free telephone number should he require 
additional information or answers to questions relevant to 
his claim.  There is no report of contact to indicate that he 
called with any question regarding this notice; no reply is 
of record.  




Once all of the above was completed, including development 
requested in the Board's August 2003 Remand, the RO denied 
the claims on appeal in an April 2004 SSOC.  The decision and 
notices advised the veteran of the evidence considered and 
the reasons and bases for the denials of his claims on 
appeal.  The SSOC of April 2004 included a review of the 
entire record.  

The Board notes that both the SOC and SSOC advised the 
veteran of all appropriate regulations governing entitlement 
to service connection and secondary service connection.  The 
RO's SOC and SSOC included a recitation of 38 C.F.R. § 3.159, 
with reference to the relevant sections of the United States 
Code, as well as specific reference to the results of the 
February 2004 VA medical opinion report and associated 
medical findings.  

No additional medical evidence was identified or received 
after the April 2004 SSOC, and the veteran's representative 
rested the appeal in July 2004, when the case was also 
advanced on the docket.  

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's 
claims adjudicated on the merits herein, and no further 
notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  VCAA 
requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

The Board additionally notes that as to the instant case on 
appeal, the record contains sufficient medical evidence upon 
which to adjudicate the claim on appeal.  

Neither the veteran nor his representative have identified 
additionally available medical evidence relevant to the 
claim.  


As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  
The VCAA notice letters discussed above in essence invited 
the veteran to submit any evidence he had regarding the 
matter at issue.  Also, the Board notes that the medical 
opinion addressed the relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

The Board is satisfied that all necessary development 
pertaining to the claims on appeal, entitlement to service 
connection for cirrhosis of the liver and hepatitis C has 
been completed within VCAA.  

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for cirrhosis of the liver if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service connection may be granted for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one that a layperson's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The VA Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to VA benefits.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107A; 38 C.F.R. §§ 3.102, 4.3 (2003).  

Analysis

The veteran asserts, and the medical evidence clearly shows, 
that he has cirrhosis of the liver which is due to his 
infection with the hepatitis C virus, as more detailed in the 
discussion of the evidence below.  This aspect of the claim 
is not in question on appeal.  The issue on appeal arises 
from the veteran's assertion that his hepatitis C infection 
may have occurred during his active military service, either 
when he received routine immunizations shots, or during oral 
surgery in 1980, when he alleges he received a blood 
transfusion.  As detailed below, the claim of service 
connection on appeal must be denied since the veteran's 
assertions are contradicted by all of the objective clinical 
and medical evidence of record, both in service and post-
service.  

Service medical records show no cirrhosis of the liver or 
exposure to the hepatitis C virus in service, including on 
separation examination in conjunction with his September 1981 
discharge.  Although the veteran had dental surgery in 
November 1980 for the removal of impacted molars, the medical 
records show that he received no blood transfusion at that 
time.  Additionally, while he is not shown to have received a 
blood transfusion at any time during his military service, 
the salient point on appeal is that the post-service medical 
evidence clearly shows that his cirrhosis of the liver, first 
diagnosed approximately 18 years after his separation from 
service, was secondary to the veteran's IV drug related 
hepatitis C, and is unrelated to the veteran's active 
military service many years earlier.  

The Board notes that despite being asked on numerous 
occasions to do so, the veteran has failed to submit any 
medical evidence of how any in-service immunization shots-
which does not involve any IV injection, may have caused 
exposure to the hepatitis C virus.  

The veteran appears to argue that he could have been exposed 
to a dirty immunization needle, which had been used on 
another soldier who was positive for the hepatitis C virus.  
The RO has explained to the veteran that immunization shots 
do not involve intravenous (IV) injections, and that his lay 
theory is without basis in medicine.  The Board also notes 
that the veteran has not supported this aspect of his claim 
with any competent medical evidence.  

The available and identified post-service medical evidence 
shows initial diagnosis of cirrhosis of the liver, status 
chronic active hepatitis C, in July 1999.  The diagnosis was 
confirmed on liver biopsy.  See Alegent Health Mercy Hospital 
treatment records of July and August 1999.  A November 29, 
1999 medical history and physical examination record of DS, 
MD, and RG, MD, Nebraska Health System, Clarkson Hospital-
University Hospital, indicates that at that time the veteran 
reported to his treating physicians that his hepatitis C and 
liver disease was first diagnosed two years earlier, and that 
his, "hepatitis C was acquired approximately 20 years ago 
provisionally in the context of IV drug use."  The veteran's 
last illicit drug use was in December 1988.  The veteran was 
also advised at that time that his tattoos were also a 
"possible risk factor."  

Medical and administrative records from the Social Security 
Administration (SSA) show that the veteran is considered 
disabled for SSA benefits on account of hepatitis C and 
cirrhosis of the liver, from July 18, 1999.  

The veteran testified at his Travel Board hearing in March 
2003 that when his hepatitis C status was diagnosed in 1997, 
his treating physician told him that the hepatitis C virus 
had laid dormant for a long time.  

On VA examination in April 2001, the veteran reported a 
history of hepatitis C with liver cirrhosis first diagnosed 
in July 1999, consistent with the medical records summarized 
above.  The examiner also noted a history of alcoholism.  A 
reference to the veteran's prior military service was not 
reported by the veteran, or noted by the examiner.  

A March 2003 lay statement of the veteran's parent indicates 
that he recalls that the veteran had dental surgery in 
November 1980 which required a blood transfusion.  

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The Board finds that the lay statements of the veteran and 
his father are not supported by the medical evidence of 
record, and that that those lay statements are of less 
probity than the weight of the service medical records and 
post-service medical records.  There is no medical evidence 
of record that the veteran's hepatitis C is related to his 
tattoos in service, any immunization shots received in 
service, or his November 1980 oral surgery.  Rather, the 
objective medical evidence uniformly shows no blood 
transfusion at the time of his dental extractions in November 
1980, and that his cirrhosis of the liver is due to hepatitis 
C, a result of an 18-year history of IV drug abuse.  

As such, the service and post-service medical evidence weigh 
against the service connection claim in all aspects: The 
medical evidence shows that the veteran's cirrhosis of the 
liver was first diagnosed in July 1999, and that this 
disorder is related to hepatitis C exposure associated with 
the veteran's post-service abuse of IV drugs.  Medical 
records of November 1999 demonstrate the veteran's own 
reported 18-year history of IV drug abuse related hepatitis 
C-a history which clearly indicates hepatitis C no earlier 
than November 1981.  With no evidence of any hepatitis 
infection in service, or for many years thereafter, the claim 
on appeal must be denied.  

The Board takes cognizance of the June 2002 VA special 
examination of the liver report.  The examiner acknowledged 
that the veteran had a number of risk factors for the 
development of hepatitis C which led to cirrhosis of his 
liver.  



The examiner recorded that due to the number of risk factors, 
it could not be determined which exposure of the veteran 
actually caused hepatitis C.  The examiner did not find that 
the veteran's service or any incident therein was a causative 
factor.

In closing, the Board notes that the veteran has been given 
numerous opportunities to submit medical evidence supportive 
of his assertion that his hepatitis is due to an in-service 
event.  

The salient point is that the objective medical evidence 
clearly shows that both the veteran's cirrhosis of the liver 
and his hepatitis C are of post-service origin, with the 
later being related to the abuse of illicit IV injected 
drugs.  While the veteran's lay assertion regarding a blood 
transfusion in service is theoretically possible, this 
assertion is without medical support in the service medical 
records, and the veteran is not competent to offer medical 
nexus opinions.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  See also, Robinette v. Brown, 8 Vet. App. 69, 74-77 
(1995); Flynn v. Brown, 6 Vet. App. 500, 503-04 (1994).  

Moreover, even if an examining physician were to reduce a 
supportive statement into written form, such statement would 
be speculative at best, warranting the finding that it is of 
less probative value than the objective clinical records of 
1999 which how a post-service origin of both the veteran's 
liver cirrhosis and his IV drug related hepatitis C.  See 
Cahall v. Brown, 7 Vet. App. 232 (1994).  

Simply put, the competent and probative evidence of record 
fails to link the many years post service hepatitis C with 
cirrhosis of the liver to service on any basis.

Upon a review of the evidence of record, the Board finds that 
there is a fair preponderance of the evidence-mostly 
medical, against the claim of service connection for liver 
cirrhosis and hepatitis C, as set forth above, and, 
therefore, reasonable doubt is not for application.  


ORDER

Entitlement to service connection for cirrhosis of the liver, 
to include hepatitis C infection, is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the AVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003).

The CAVC has held that section 5103(a), amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The CAVC has also specifically mandated that a Board Remand 
confers on the veteran-as a matter of law-the right to 
compliance with Board Remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  Given those pronouncements, and 
the continuing need for necessary development, the Board 
finds that a second Board Remand for the previously requested 
development is required, even though it will, regrettably, 
further delay a decision in this matter.  See 38 C.F.R. 
§§ 3.327, 19.9.  

In August 2003, the Board issued a Remand requesting, in 
part, that the veteran be afforded a VA orthopedic 
examination of his service-connected left knee chondromalacia 
patella, not only to determine the severity of the veteran's 
left knee chondromalacia patella, but to determine whether 
there is any objective evidence to support the veteran's 
complaints of constant pain and severe impairment.  The Board 
again notes that all prior X-ray studies have been negative 
for any left knee pathology, while the veteran asserts that 
he is unable to walk or stand for long periods of time.  The 
Board specifically requested that the VA examiner determine 
whether there is any objective evidence left knee pain, to 
include any objective evidence of disuse or functional 
impairment due to left knee pain which is attributable to 
underlying service-connected pathology.  In response to the 
Board's requests, a December 2003 VA examination of the 
veteran's right knee was conducted.  On repeat VA examination 
in February 2003, the diagnosis was left knee pain, with 
notation that both X-ray studies and an magnetic resonance 
imaging (MRI) had been negative for pathology.  The Board is 
unable to reconcile the confused and contradictory finding 
noted on most recent VA examinations.  

The CAVC has long held that a complaint of pain-even with a 
history of injury, in the absence of objective medical 
evidence of current identifiable underlying disease 
pathology, is not a "disability" for which compensation 
benefits are payable by VA.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, 239 F.3d 1356 (Fed. Cir. 
2001), vacated and remanded on other grounds, (U.S. Vet. App. 
Nov. 6, 2001).  The assessment of the VA examiner does not, 
therefore, constitute a current medical diagnosis of left 
knee disability, and the Board is unable to award or deny the 
claim without clarifying medical evidence as to the meaning 
of the February 2004 VA examination and further VA 
reexamination.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  

3.  The VBA AMC should obtain all 
outstanding VA treatment records, 
specifically, those dated from March 2003 
to the present and regarding his left 
knee.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

4.  The VBA AMC should arrange for a VA 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist (who has previously 
not seen or examined the veteran), 
including on a fee basis if necessary, 
who has carefully reviewed the veteran's 
documented service and post-service 
medical history, for the purpose of 
ascertaining the current left knee 
diagnosis (other than pain), as well as 
the nature, extent of severity, and 
likely etiology of any left knee 
pathology found on examination.  The 
claims file, separate copies of this 
Remand AND the August 2003 Board Remand, 
as well as 38 C.F.R. §§ 4.40, 4.45 and 
4.59, must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Is there any current objective evidence 
of left knee pathology on current 
examination?  If so, what is the 
veteran's current left knee diagnosis 
(other an pain)?  Additionally, why has 
the veteran not received ongoing physical 
therapy? Why would he not benefit from 
the use of bracing, viscosupplementation, 
and/or glucosamine chondroitin, as noted 
on VA examination in February 2004?  How 
severe is the veteran's left knee 
disorder in terms of the factors 
identified in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5260 and 
5261, as well as 38 C.F.R. § 4.40, 4.45 
and 4.59.  

Any further indicated special studies 
must be conducted.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and the prior 
August 2003 Board Remand if they are not, 
the VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an increased rating for service-connected 
left knee chondromalacia patella, 
currently evaluated as 20 percent 
disabling.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim remaining on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
Remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for increased evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



